UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6781


WAYNE ELLIOTT WILKERSON,

                    Petitioner - Appellant,

             v.

FRANK PERRY, Secretary of Public Safety,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:16-cv-00158-WO-JLW)


Submitted: February 17, 2017                                Decided: September 11, 2017


Before KING, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Elliott Wilkerson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Elliot Wilkerson seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing Wilkerson’s 28 U.S.C. § 2254 (2012)

petition without prejudice. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). Because it is possible that Wilkerson could cure the defects in his petition

through amendment, the order he seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
619, 623-25 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.


                                                                              DISMISSED




                                            2